Title: To George Washington from Henry Knox, 11 August 1791
From: Knox, Henry
To: Washington, George



War Department [Philadelphia] 11th August 1791.

The Secretary of War humbly reports to the President of the United States.

That previously to the 4th day of March 1789, the military invalids throughout the United States, had certain rates of allowance made them on account of their disability, under certain regulations established by Congress—The States respectively in which such invalids resided, were the judges of the disability, and the sums allowed, the amount of which was deducted from the existing requisitions made by Congress on the said States.
That since the operation of the present general government, the payment of the Invalids has been assumed by Congress, who have by Law directed, “That the Military pensions which have been granted and paid by the States respectively, in pursuance of the acts of the United States in Congress assembled, to the Invalids who were wounded and disabled during the late war, shall be continued and paid by the United States, from the fourth day of March last, for the space of one year, under such regulations as the President of the United States may direct.”
That three laws to this effect have been passed, to wit: on September the 29th 1789—on the 16th of July 1790—and on the 3d of March 1791.
That the lists which have been received at this Office from the States respectively, have been in several instances incorrect and defective, and that subsequent additions have been made to said lists by several of the States.
That these additions are generally of such Invalids as were originally entitled and provided for by the States—But have been either by accident struck off the list, or for the cause herein after enumerated, by State authority, and now replaced by the same authority.
That on the 11th day of June 1788—the then Congress resolved, “That no person shall be entitled to a pension as an invalid, who has not, or shall not before the expiration of six months from this time make application therefor, and produce the requisite evidence to entitle him thereto.”
It is evident from the above resolve, that no additional invalid can be admitted in opposition thereto. But it is presumed by the Subscriber, that each State has a right to correct the list, before transmitted to this Office, shewing the evidence whereon such corrections are grounded.
The States of Massachusetts and Pennsylvania, appear to have struck off several invalids from the list, because they refused to

do garrison duty—The States had a right to order such duty to be performed, but the right of punishing by striking off the list upon refusal, may be questioned—But the same States have lately upon re-consideration, thought proper to replace several on the list again, from the time they were struck off—It appears that the said two States have been singular in the requisition for garrison duty, and have replaced the invalids on the list on considering the inequality, and hardship of requiring them to perform garrison duty, which they were not required by any other State to perform.
The question now is, shall the general government give validity to this correction of the States to their own acts, by admitting on the list, such invalids as were so struck off?
On this point the Subscriber humbly conceives, there can be no doubt that such invalids ought to be admitted—for by referring to the original establishment for the invalids, it will appear it was intended for their comfort, and as a mark of public gratitude and justice, and not for their oppression.
If therefore any State has acted with severity towards its invalids, and thinks proper of itself to correct its own conduct, every facility should be afforded by the general government in favor of those unfortunate men, whose services to their country have been the cause of the loss of limbs and health, and all the happiness consequent thereon.
The Subscriber therefore submits as a general principle, the propriety of which he has not a doubt—“That the corrections of each State of the list of invalids, residing therein and provided for thereby, conformably to the acts of the United States in Congress assembled prior to the 4th day of March 1789, be received by the Secretary at War, as if such list had been presented perfect in the first instance.”

H. Knoxsecy of War

